Citation Nr: 1739723	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeanny Mark, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran, C.M., and G.F. 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to October 1970.  The Veteran's service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania.  The case is currently under the jurisdiction over the RO in Washington, DC.

In June 2001, the Veteran testified at a Board hearing and a transcript of the hearing is of record and has been reviewed.

This case has been before the Board on several occasions.  In the April 2000 rating decision on appeal, the RO declined to reopen the claim of entitlement to service connection for PTSD.  In an August 2001 decision, the Board reopened the claim and remanded it for additional development.  It remanded the claim again in December 2003 for additional development.  In August 2005, the Board denied the claim of entitlement to service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Court granted a Joint Motion to vacate the Board decision and remanded the case to the Board for further development consistent with the directives set forth in the Joint Motion. 

The Board again denied the claim in an April 2008 decision.  The Veteran again appealed the denial to the Court.  In March 2009, the Court granted a Joint Motion to vacate the Board decision and remanded the case to the Board for further development consistent with the directives set forth in the Joint Motion.  In July 2009, the Board remanded the claim for further development.  Lastly, the Board remanded this issue in September 2012 in order to afford the Veteran a new examination because the regulations regarding PTSD were rewritten and the Veteran did have one corroborated stressor such that a new examination was warranted.  


During the pendency of this appeal, the Court issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court recognized that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the veteran had filed a claim for service connection for PTSD.  The evidence of record showed he had been diagnosed with other psychiatric disabilities, but VA considered only the claim of entitlement to service connection for PTSD without considering entitlement to service connection for any other diagnosed psychiatric disability.  The Court determined this was error.  As part of its rationale for why this was error, the Court noted the policy of not requiring a pro se Veteran be subject to a strict pleading standard.  Clemons, 23 Vet. App. at 5 (citing to Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)).  It stated that a pro se veteran would not have either the "legal or medical knowledge to narrow the universe of his claim or his current condition to [PTSD]."  Id. 

In the current case at hand, the Veteran has been represented by private attorneys since December 2005, who are experienced in Veterans law.  In light of the pleadings presented, the Board concludes that a claim for service connection for a psychiatric disability other than PTSD is not currently before the Board.  The Veteran's prior attorney clearly limited the claim to entitlement to service connection for PTSD.  See January 2007 30-page Brief of the Appellant to the Court; June 2007 Joint Motion for Remand; March 2009 Joint Motion for Remand; and June 2009 Fax Cover Sheet.  The Veteran's current attorney, similarly, has only argued entitlement to service connection for PTSD.  See August 2012 statement and accompanying private psychological report (only discussing a diagnosis of PTSD).  Nowhere in any of these documents does the Veteran's attorney raise the issue of service connection for a psychiatric disability other than PTSD.  Further, in the March 2009 remand, the Board invited the Veteran to file a claim for entitlement to service connection for a psychiatric disability other than PTSD if he so desired and the Veteran did not submit such a claim.  Moreover, in the September 2012 remand, the Board again invited the Veteran to file a claim for entitlement to service connection for a psychiatric disability other than PTSD, however; the Veteran has not done so.  As such, based on the foregoing, the Board has determined that the issue on appeal remains solely entitlement to service connection for PTSD. 


FINDING OF FACT

The Veteran has PTSD that is attributable to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  The Claim

The Veteran asserts that his PTSD is due to his service in Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Given the laws and regulations noted above, the Board will first look to see whether the record contains evidence that the claimed in-service stressors actually occurred.  38 C.F.R. § 3.304(f).  As stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether the Veteran was engaged in combat with the enemy and/or it involved fear of hostile military or terrorist activity.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   

In the current appeal, the Veteran has reported over a dozen stressful incidents related to combat and/or fear of hostile military activity.  Throughout the course of the appeal, the Veteran has proven to be an inaccurate historian regarding his experiences in Vietnam and the majority of the statements the Veteran has made have not been supported by the record and they have not been corroborated.  That being said, one of the stressful incidents that the Veteran did describe was corroborated by the Department of the Army Environmental Support Group (ESG).  The stressful incident that was corroborated was when the Veteran stated that he was exposed to a mortar and rocket attack while stationed at Ban Me Thuot.  The ESG stated that the "Operational Reports and Lesson Learned from the units stationed in Vietnam reveal enemy attacks which occurred at Dong Ba Thin, Phu Hiep, and Ban Me Thuot, the documented area locations of the Veteran's assigned units and the location mentioned by the Veteran".  See October 10, 1996 Environmental Support Group memorandum.  In this regard, based on the information that was provided by the ESG, the Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Moreover, in the Veteran's most recent VA examination the examiner indicated that the Veteran's reported involvement with a rocket and mortar attack while stationed at Ban Me Thuot was an adequate stressor to support the diagnosis of PTSD.  See March 2016 VA examination.  Thus, based on the evidence of record, the Board finds that the Veteran did experience one stressful event to support a diagnosis of PTSD.  

As to a current diagnosis, the Board notes that the Veteran has had a long standing history for psychiatric treatments and his records indicate that he has been diagnosed with several psychiatric disabilities during the course of this appeal.  The Veteran has been diagnosed with PTSD by VA personnel and the Veteran's private doctor diagnosed him with PTSD and depression.  See January 24, 2000 and June 4, 2009 Dr. L. H. opinions.  On the other hand, VA examiners have diagnosed the Veteran with personality disorder.  See March 2016 VA examination.  

Turning to the medical evidence at hand, the record reflects that the Veteran has been in active treatment with VA personnel for his psychiatric conditions for several decades.  The record reflects that the Veteran has a complicated psychiatric history and he has received several different diagnoses for his psychiatric condition throughout the years.  Specifically, the Veteran reported having suicidal ideations and nightmares related to Vietnam and he received a diagnosis of dysthymic disorder, PTSD, and mixed personality disorder.  See February 2, 1993 VA Progress note.  In addition, the Veteran reported having PTSD symptoms and he has been avoiding his backyard because there are a lot of woods there because it reminds him of Vietnam.  The Veteran also reported feeling hypervigilance and irritability.  See March 16, 1993 VA Progress Note.  Furthermore, the Veteran reported to his doctor that he endorsed feeling down, he was isolating himself, he has some suicidal ideations and kids setting off fireworks triggered memories of Vietnam for him.  See June 29, 1993 VA Progress Note.  Subsequently, the Veteran was treated by Dr. J. P. at VA from March 1997 to June 2006 and the final treatment note with this provider included diagnoses of Personality Disorder NOS and a history of Dysthymic disorder and this provider did not carry forward a diagnosis of PTSD after early 1998.  See March 2016 VA examination.  The Board also found a VA record from September 2001 to be noteworthy.  This record indicated that Dr. J. P referred the Veteran to Dr. M.S. who was also a psychologist with VA.  After an evaluation of the Veteran and diagnostic testing, Dr. M.S. stated that preliminary results of the evaluation indicate that the Veteran meets the criteria for PTSD and dysthymic disorder.  Dr. M. S. also added that the Veteran appears to be experiencing some interference in his daily functioning, including sleep disturbance, occasional flashbacks and interpersonal difficulties.  See September 10, 2001 VA Progress Note.  

In addition to the treatment at VA, the Veteran sought care with a private psychologist.  The Veteran received treatment from Dr. L. H. for several years and the doctor believed that the Veteran's PTSD was due to his service in Vietnam.  In fact, Dr. L. H. submitted several letters to VA in which he stated that "the Veteran has had a long term marginal adjustment since his return from the Vietnam conflict and he continues to exhibit pronounced depressive states and symptomatology consistent with PTSD."  See January 24, 2000 Dr. L. H. letter.  Moreover, the doctor stated that "based on objective testing as well as behavioral observation and clinical interaction over a seven year period of time, as well as a thorough review of his medical records, the established diagnosis was PTSD with episodes of major depression."  See June 4, 2009 Dr. L. H. letter.  Accordingly, the Board finds that the opinions provided by Dr. L. H. were highly probative as to the nature and etiology of the Veteran's condition because the doctor had a long history with the patient, he was extremely familiar with his condition, and he performed diagnostic testing on him.  Moreover, the opinions provided by Dr. L. H. were thorough and well-reasoned.  Thus, the Board places significant weight on Dr. L. H.'s opinions.  See Davidson, supra.  
The Veteran also received several VA examinations to determine the nature and etiology of his psychiatric condition.  The Veteran was first afforded a VA examination in 2004.  The Veteran was seen by two doctors during this examination and the doctors provided a mutual opinion following the examination.  During the examination, the Veteran reported that he experiences a number of symptoms which he linked to Vietnam.  The Veteran stated that he has terrible nightmares, he awakens fighting and punching walls, and he feels like he is there again.  The Veteran also reported that he does not like to have people close to him and he does not want to have friends or others close to him because they may die or harm him.  Lastly, the Veteran stated that he drove a tractor trailer so he would not be around people and that he gets angry very easily and sometimes "goes off the deep end."  See December 2004 VA examination.  Following the examination, the two doctors stated that "it is these examiners' opinion that the Veteran does not fulfill the diagnostic criteria for PTSD and it appears that he has long standing difficulties that are secondary to his personality disorder.  Moreover, the doctors added that his description of the events in Vietnam continues to be vague and he is unable to provide any detail and he tends to embellish his stories.  Finally, the examiners stated that the diagnostic testing indicated that the Veteran was over reporting his stressors and symptoms during the interview and his test results are not consistent with a diagnosis of PTSD.  Then the doctors concluded their report with a diagnosis of dysthymic disorder not associated with military service, likely secondary to his personality disorder and they also diagnosed him with personality disorder.  See December 2004 VA examination.  

Subsequently, the Veteran was also given another VA examination in March 2016.  At this examination, the Veteran reported that he feels down most days and he stated that he becomes angry easily.  The Veteran also stated that he has nightmares related to Vietnam and mortar attacks and that he does not like crowds.  As to the Veteran's stressors he reported that he was at a mortar and rocket attack that occurred while he was stationed at Ban Me Thout.  The Veteran also reported another attack at that airfield and then he and his friend went after the enemy that was located outside of the airfield.  Consequently, the examiner indicated that the first reported stressor event could support the diagnosis of PTSD but the second could not.  The examiner stated that the Veteran's recollection of the second stressful event was "extremely unlikely and there is no documentation whatsoever regarding any type of incident of this type."  See March 2016 VA examination.  Following the examination, the examiner stated that, "the Veteran is not endorsing credible symptoms of the remaining criteria required for a diagnosis of PTSD."  The examiner continued by stating that "the Veteran is not endorsing intrusion symptoms associated with the traumatic event (Criterion B), persistent avoidance of stimuli associated with the traumatic event (Criterion C), negative alterations in cognitions and mood associated with the traumatic event (Criterion D), or marked alterations in arousal and reactivity associated with the traumatic event (Criterion E)."  The examiner added that "the veteran's lack of a full constellation of PTSD symptoms is supported by his lack of description of PTSD symptoms in the clinical interview and lack of treatment for PTSD for at least the past 10 years per treatment."  The examiner also highlighted that the Veteran's current psychiatry notes state that the Veteran has "no clinically significant symptoms" for the past year and "the veteran is describing no clinically significant symptoms and anxiety is under good management."  The examiner added that the diagnosis most consistently provided in the Veteran's record is a personality disorder rather than trauma and stressor related disorder.  The examiner concluded by stating that it is this examiner's opinion that the veteran's symptoms are most consistent with Unspecified Personality Disorder which is completely unrelated to military service and began prior to military service.  Unspecified Personality Disorder is less likely than not proximately due to or the result of the veteran's military service.  Personality disorders predate military service and are not exacerbated by military service.  See March 2016 VA examination.  

The Board finds that the opinions provided by the VA examiners to be highly probative in regards to the nature and origin of the Veteran's psychiatric conditions.  The Board has reached this conclusion because both of these opinions were well-informed, thorough, and well-reasoned.  As such, the Board places significant weight on these examination reports.  See Davidson, supra.  

In addition to the reports provided by VA personnel, the Veteran has submitted opinions from private medical personnel in support of his position.  A report was submitted by Dr. C. R., this doctor reviewed the Veteran's claims file but did not conduct an in-person of the Veteran.  The doctor stated that she disagreed with the VA's conclusion that the Veteran does not have PTSD and concurred with those professionals who have given the Veteran a diagnosis of PTSD. The doctor also stated that she believed that the Veteran's military service during the Vietnam War was the precipitant of his psychiatric condition.  The doctor pointed out that the Veteran's treatment records document numerous instances in which he was diagnosed with PTSD.  Specifically, he reported anxiety symptoms in September 1968 while in Vietnam and his first VA examination in 1990 included a diagnosis of PTSD.  In addition, his long term private therapist, Doctor L. H. diagnosed the Veteran with PTSD.  The examiner also pointed out that there has been a significant disagreement concerning the Veteran's stressors but the Veteran was present at a base that did come under rocket and mortar attack which satisfies the criteria for Criterion A, which is to have been exposed to a traumatic event in which he felt intense feelings of fear, helplessness, or horror.  Next, the doctor addressed Criterion B and stated that the Veteran reported nightmares and flashbacks on many occasions and the Veteran's wife testified that he still has nightmares.  Next the doctor addressed criterion C and stated that Dr. L. H. wrote that the Veteran avoids activities, people, and places that arouse recollections of the trauma.  Dr. L.H. also specifically mentioned emotional numbing, detachment, and estrangement from others.  The doctor added that in general the Veteran consistently presented with a tendency toward isolation and these behaviors satisfy the criteria.  Next, the doctor addressed Criterion D and stated that the Veteran has complained of insomnia repeatedly, he has also complained of irritability and hypervigilance on numerous occasions and these complaints satisfy this criterion.  Lastly, the doctor addressed the testing from the 2004 examination.  The doctor stated that the 2004 examination report revealed over reporting of symptoms and suggested the results were not consistent with PTSD.  The doctor stated that "while the Veteran may indeed have been "faking bad" at this evaluation, his test results might be better described as invalid rather than ruling out a diagnosis.  Moreover, Dr. C. R. pointed out that "the diagnostic testing by Dr. L. H noted the presence of testing consistent with a diagnosis of PTSD."  In fact, in Dr. L. H's 2009 letter, he wrote that "based on objective testing as well as behavioral observations and clinical interactions over a seven year period of time, as well as through a review of his medical records, the established diagnosis was PTSD."  Dr. C. R. concluded her report by stating that "Dr. L. H. had been the Veteran's therapist for eight years and clearly documented symptoms consistent with PTSD.  Dr. L. H.'s observations are quite thorough and consistent with those providers that have diagnosed the Veteran with PTSD."  Therefore, she believed it is more likely than not that the Veteran did experience trauma during his military service in Vietnam sufficient to cause PTSD and that the Veteran does indeed have PTSD.  See July 2012 Dr. C. R. report.  

The Board finds the opinion provided by Dr. C. R. to be highly probative in regards to the nature and origin of the Veteran's PTSD.  The Board has reached this conclusion because this doctor examined the Veteran's entire claims file, they made specific cites to the record to justify their opinion, they addressed points made by the 2004 examiners, and the analysis that was provided was thorough and well-reasoned.  As such, the Board places significant weight on this report.  See Davidson, supra.  

The Veteran also submitted another report from D.V. who is a clinical mental health counselor.  This counselor reviewed the Veteran's claims file but did not conduct an in-person examination of the Veteran.  The counselor stated that the Veteran encountered several rocket and mortar attacks that which met the requirement of an in-service stressor.  In addition, the counselor stated that despite the Veteran's inability to communicate the clinical criteria of PTSD during his session with the examiners, his symptoms are indicative and meet the criteria for PTSD because they are specific to his military traumatic exposures.  Moreover, the counselor also added that the argument that the Veteran is best diagnosed with depression, dysthymia, and personality disorder is not conclusive as it is not uncommon for an individual to have a diagnosis of PTSD and comorbidities associated with this diagnosis.  Furthermore, the counselor stated that it is not uncommon for the clinical picture to include some combination of other diagnoses.  The counselor concluded their report by stating that they concurred with the previous diagnosis of PTSD and the Veteran's medical documentation clearly depicts the criterion that meets a PTSD diagnosis.  See June 2017 D.V report 

The Board finds this report to be probative evidence as it relates to the Veteran's diagnosis of PTSD along with his other psychiatric disabilities.  The examiner provided a discussion regarding the conflicting diagnoses and affirmed the doctors who have previously diagnosed the Veteran with PTSD.  The Board gives this report some probative weight because it was thorough, well-informed, and it included cites to the record.  See Davidson, supra.  

In sum, the Board finds that the claim of service connection for a psychiatric disorder diagnosed as PTSD hangs on whether the Veteran has a competent and credible diagnosis of PTSD during the pendency of the appeal.  See McClain.  In this regard, the Board acknowledges that the medical personnel in this case have not reached a consensus as to the Veteran's psychiatric condition and the Board notes that the Veteran was not diagnosed with PTSD when he was afforded VA examinations in December 2004 and March 2016.  However, the Board acknowledges that VA treatment records and private treatment records generated during the pendency of the appeal show the Veteran being diagnosed with PTSD.  Moreover, the Court has held that these diagnoses of PTSD are in accordance with governing medical principles.  See Cohen v. Brown, 10 Vet. App. 128, 139-140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

In conclusion, the Board has reviewed the Veteran's lay statements, his medical history and the reports provided by medical personnel, and finds that that the reports provided by the medical personnel in this case are the most probative pieces of evidence because the opinions included in the record were well-informed, well-reasoned, thorough, and they included cites to the record.  Thus, the Board places significant probative weight on these pieces of evidence because they provided the best insight as to the nature and etiology of the Veteran's psychiatric disability.  Davidson, supra.  The Board further notes that the private opinions in favor of the claim are at least in part based on at least one confirmed stressor and that since fear of enemy action is not the sole basis for the supporting diagnosis, it need not be provided by either a VA psychiatrist or psychologist.

Therefore, giving the Veteran the benefits of the doubt, he Board finds that the evidence, both positive and negative as to whether the Veteran has a diagnosis of PTSD based on a verified stressor, is in equipoise.  Consequently, under such circumstances, the Board finds that service connection for the Veteran's diagnosed PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD, is granted




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


